Citation Nr: 1543063	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-04 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for diabetes mellitus, evaluated as 20 percent disabling prior to January 26, 2015, and as 40 percent disabling therefrom.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the 20 percent disability rating for the Veteran's service-connected diabetes mellitus .


FINDING OF FACT

In correspondence received by the VA on September 8, 2015, the Veteran withdrew his appeal as to the issue of entitlement to an increased rating diabetes mellitus. 


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of an increased rating for diabetes mellitus have been met.  38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by a claimant or by an authorized representative.  Id.  

In the present case, in correspondence received by the VA dated September 8, 2015, and prior to the promulgation of a decision in his appeal, the Veteran, through his representative, indicated that he was withdrawing his appeal as to the issue of entitlement to an increased rating for diabetes mellitus. 

As such, the Veteran has withdrawn this claim and there remain no allegations of errors of fact or law for appellate consideration with regard to this issue. Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The claim for a rating in excess of 20 percent prior to January 26, 2015, and in excess of 40 percent therefrom, for diabetes mellitus, is dismissed.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


